Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 5, 2008 WELLS FARGO & COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 001-02979 No. 41-0449260 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 420 Montgomery Street, San Francisco, California 94104 (Address of Principal Executive Offices) (Zip Code) 1-866-249-3302 (Registrants Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: þ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 5, 2008, the Superior Court for the County of Mecklenburg in the State of North Carolina issued an order (the Order) in the case captioned Irving Ehrenhaus v. John D. Baker, et al. The Order is included as Exhibit 99.1 hereto and is incorporated herein by reference. On December 10, 2008, Wells Fargo & Company and Wachovia Corporation issued a joint news release regarding the Order (the News Release). The News Release is included as Exhibit 99.2 hereto and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Description 99.1 Order of the Superior Court for the County of Mecklenburg in the State of North Carolina dated December 5, 2008 99.2 News release dated December 10, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 10, 2008WELLS FARGO & COMPANY By: /s/ Laurel A. Holschuh Laurel A. Holschuh Senior Vice President and Secretary EXHIBIT INDEX Exhibit Description 99.1 Order of the Superior Court for the County of Mecklenburg in the State of North Carolina dated December 5, 2008 99.2 News release dated December 10, 2008
